Case: 19-30305      Document: 00515338941         Page: 1    Date Filed: 03/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 19-30305                              FILED
                                                                           March 10, 2020
                                                                           Lyle W. Cayce
HASSAN A. ABDUL, IV,                                                            Clerk

                                                 Petitioner-Appellant

v.

ROBERT C. TANNER, WARDEN, B. B. RAYBURN CORRECTIONAL
CENTER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-9108


Before SMITH, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Hassan A. Abdul, IV, Louisiana prisoner # 384790, was convicted by a
jury of attempted second degree murder and pleaded guilty to possession of a
firearm by a felon. State v. Abdul, 131 So.3d 365, 366 (La. Ct. App. 2013); State
v. Abdul, 94 So.3d 801, 807 (La. Ct. App. 2012). The district court dismissed
with prejudice Abdul’s 28 U.S.C. § 2254 application. Abdul has filed a motion
for a certificate of appealability (COA). Abdul’s motion for leave to supplement
his COA motion is GRANTED.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30305     Document: 00515338941      Page: 2    Date Filed: 03/10/2020


                                  No. 19-30305

      In his motion for a COA, Abdul argues that the district court erred in
dismissing his claims that the evidence was insufficient to support his
conviction, that his initial trial counsel was ineffective for failing to notify him
about a change in appointed counsel, that his trial counsel was ineffective for
failing to investigate the confiscation of his legal material, and that trial
counsel was ineffective for failing to provide him with a copy of the victim’s
medical records.
      To obtain a COA, Abdul must make a substantial showing of the denial
of a constitutional right. See 28 U.S.C. § 2253(c)(2). When a district court has
denied relief on the merits, the movant “must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the
issues presented are adequate to deserve encouragement to proceed further,”
Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Because Abdul has not met
these standards with respect to the above-listed claims, his COA motion is
DENIED.
      Abdul challenges the denial of his motion to stay his § 2254 proceedings.
“A COA is not required to review the district court’s ruling on a non-merits
issue such as a stay.” Young v. Stephens, 795 F.3d 484, 494 (5th Cir. 2015).
Abdul has failed to show that the district court abused its discretion by denying
his motion to stay proceedings. See Rhines v. Weber, 544 U.S. 269, 277-78
(2005). The district court’s denial of Abdul’s motion to stay the proceedings is
AFFIRMED.




                                         2